DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,223,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 18-23 are missing in the claims filed on 12/2/2022. Claims 18-23 were presented in the claims filed on 11/30/2021.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntyre et al (US 2008/0231740), and further in view of Kanzaki et al (JP 2008-228053, machine translation mailed on 8/27/2020 in application 16/246635).
For claim 2, McIntyre et al teach an imaging apparatus comprising: 
an image sensor (e.g. figure 1, camera 10);
an imaging lens (e.g. figure 1, camera 10); 
a first display comprising a portion of a first side of the imaging apparatus (e.g. figures 12A-12D, display 20); 
a second display comprising a portion of a second side of the imaging apparatus, the first side and the second side forming opposite surfaces of the imaging apparatus (e.g. figures 12A-12D, display 14 or display 70); and 
a processor configured to control the first display and the second display to a predetermined display status (e.g. paragraph 64, processor 48), 
wherein the predetermined display status is selected from among predetermined display statuses comprising: 
a first display status displaying a monitoring image at the first display but not at the second display(e.g. figure 12 B, display 20), 
a second display status displaying a monitoring image at the second display but not at the first display (e.g. figure 12C-12D, display 14 or display 70), and 
a third display status displaying a monitoring image at the first display and at the second display (e.g. figure 14, image 76 is displayed on all three displays).
McIntyre et al do not further disclose where a viewer cannot view the first display and the second display at the same time. Kanzaki et al teach a viewer cannot view the first display and the second display at the same time (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success). 
	Claim 11 is rejected for the same reason as discussed in claim 2 above. 
	For claims 3 and 12, McIntyre et al teach control, according to user operation, transition among the first display status, the second display status, and the third display status (e.g. figure 12B-12D shows image is transitioning rom display 20, to display 14 and to display 70). 
	For claims 4 and 13, McIntyre et al teach the user operation comprises a touch of the first display or a touch of the second display (e.g. paragraph 39. “Either or both display 14 and 20 could include touch screen capability”, also see paragraph 50). 
	For claims 5 and 14, McIntyre et al teach control, during a reproduction period, display of a recording image at the second display but not at the first display (e.g. paragraph 50).
	For claims 7 and 16, McIntyre et al teach the plurality of display states further comprises a fourth display state displaying one or more thumbnail images on the second display and displaying a third image on the first display in response to selection of one of the one or more thumbnail images on the second display (e.g. figure 9, figure 14, paragraph 9). 
	For claims 8 and 17, McIntyre et al teach the predetermined display statuses further comprise a fifth display status in which a different image is displayed on the first display than an image displayed on the second display (e.g. figure 11C). 
	For claims 20 and 22, McIntyre et al teach for the third display status the monitoring image displayed at the first display is the same as the monitoring image displayed at the second display (e.g. figure 14, image 140 is displayed on both display 20 and 14). 
For claims 21 and 23, McIntyre et al teach for the third display status the monitoring image displayed at the first display is different from the monitoring image displayed at the second display (e.g. figure 14, image 76 is different from image 78). 
For claims 6 and 15, McIntyre et al do not further teach the imaging lens is arranged on the first side of the imaging apparatus. Kanzaki et al teach the imaging lens is arranged on the first side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
For claims 9 and 18, McIntyre et al do not further disclose the first side of the imaging apparatus is a subject side of the imaging apparatus, and wherein the second side of the imaging apparatus is a user side of the imaging apparatus. Kanzaki et al teach the first side of the imaging apparatus is a subject side of the imaging apparatus, and wherein the second side of the imaging apparatus is a user side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
For claims 10 and 19, McIntyre et al do not teach the imaging lens is arranged on the subject side of the imaging apparatus. Kanzaki et al teach the imaging lens is arranged on the subject side of the imaging apparatus (e.g. see figure 1, display 3 and display 17). It would have been obvious to one ordinary skill in the art before the invention was made to apply the transition effect of displaying images on multiple displays as taught by McIntyre et al onto the displays arrangement disclose by Kanzaki et al and would result in image transitional display on the front and back displays since the function of the transition effect would not be affected by the locations (or arrangement) of the displays and the arrangement of the displays (side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al) and it is an obvious design choice to one ordinary skill in the art for the displays arrangement: side by side as disclosed by McIntyre et al or front and back as disclosed by Kanzaki et al.   (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484